Citation Nr: 1514951	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU) for the period March 17, 2008 to November 21, 2011.


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Esq.


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

The Veteran's initial claim for entitlement to service connection for PTSD was denied by a rating decision of May 1984.  That decision became final.

In March 2008, the Veteran filed a claim to reopen his PTSD claim.  By a September 2008 rating decision, the RO denied the request to reopen on the grounds that the evidence submitted was not new and material.

The Veteran filed a notice of disagreement in December 2008, and a statement of the case was issued in June 2010.  The Veteran filed a Form 9 appeal to the Board in July 2010.

In August 2011, during the pendency of the Veteran's appeal to the Board, the RO issued a rating decision that granted service connection for PTSD with an evaluation of 70 percent, effective March 17, 2008.  The Veteran filed a notice of disagreement in November 2011, arguing entitlement to an evaluation higher than 70 percent.

In February and June, 2012, the Veteran filed applications for increased compensation based on unemployability.

In July 2012, the RO issued a further rating decision that increased the evaluation of PTSD to 100 percent, effective November 21, 2011, and denied entitlement to individual unemployability.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).



FINDINGS OF FACT

1.  The Veteran has not worked full-time since 2007.

2.  Service connection is in effect for: PTSD, rated as 70 percent disabling prior to November 21, 2011, and 100 percent disabling thereafter; bilateral hearing loss, rated as 10 percent disabling from November 2011; and tinnitus, rated as 10 percent disabling from March 2008.

3.  The Veteran's service-connected PTSD was of such a nature or severity to prevent him from obtaining or retaining substantially gainful employment for the period March 17, 2008 to November 21, 2011.


CONCLUSION OF LAW

The criteria for TDIU for the period March 17, 2008 to November 21, 2011 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

Duty to notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A letter of May 2012 informed the Veteran  how to substantiate his claim and how ratings and effective dates are assigned.

The claim for an initial evaluation above 70 percent for the period prior to November 21, 2011 is a "downstream" issue from the July 2012 rating decision.  When, as here, VA has granted service connection and assigned an initial disability rating and effective date, the service connection claim has already been proven, thereby making unnecessary the provision of additional notice.  See Dingess/Hartman v. Nicolson, 19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to assist

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the benefits claim, unless there is no reasonable possibility that such assistance would help substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  In connection with the current appeal, VA has obtained service treatment records, statements of the Veteran, VA treatment records and medical opinions, and private treatment records.

The Veteran has elected not to request a Board hearing.  See June 2013 report of general information.  He has retained the services of an attorney.  With regard to the VCAA, the Board finds that no further notification or development is necessary, and the Veteran has not argued otherwise.

Entitlement to TDIU for the period
 March 17, 2008 to November 21, 2011

The Veteran has been assigned a staged disability rating for his PTSD.  For the initial rating period beginning March 17, 2008, the disability has been rated at 70 percent.  Next, for the period beginning November 21, 2011, the Veteran's PTSD has been evaluated at 100 percent, based on total occupational and social impairment.  The Veteran is appealing the issue of entitlement to individual unemployability for the period March 17, 2008 to November 21, 2011.  See Veteran's Form 9 appeal, received by VA in May 2013.

Generally, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date the application was received.  See 38 U.S.C.A. § 5110(a) (West 2014); see also Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  An effective date for increased disability compensation shall be the earliest date for which it is factually ascertainable that an increase in disability occurred, if the application is received within one year from  that date.  See 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2104).

A claim for a total disability based on individual unemployability is not a freestanding claim; rather, it is part of the claim for an increased rating for the underlying disability or disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim may be expressly made by the filing of VA Form 21-8940 or may be reasonably raised by the record.  If a veteran asserts entitlement to TDIU during the adjudication of the issue of entitlement to service connection or during the appeal of the initial evaluation assigned, the issue is part of the underlying claim for an increased initial evaluation.  See Rice,supra.  Here the Veteran filed applications for increased compensation based on unemployability in February and June, 2012.

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).   In the case at hand, one of the Veteran's service-connected disabilities is rated at 70 percent for the period under consideration.  Therefore the threshold percentage criteria for TDIU consideration under 38 C.F.R. § 4.16(a) are met.

The mere fact that a veteran is unemployed or has difficulty finding employment does not necessarily warrant TDIU.  Rather, a veteran must be incapable of performing the physical and mental acts required to be employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to a veteran's education, training, and special work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  The ability or inability to earn, rather than the earnings themselves, determines entitlement to individual unemployability.  See 55 Fed. Reg. 31579, 31579 (Aug. 3, 1990).  
 
Marginal employment shall not be considered substantially gainful employment.  Marginal employment is generally deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  See U.S. Department of Commerce, Bureau of the Census, Poverty Data, Poverty Threshold (http://www.census.gov/hhes/www/poverty/data/threshld.html).  Marginal employment may also be held to exist on a case-by-case basis when earned annual income exceeds the poverty threshold in protected employment situations such as a family business or "sheltered workshop."  Consideration shall be given in all claims to the nature of the employment and the reason for any termination of employment.  See 38 C.F.R. § 4.16 (2014).

Upon a review of all the evidence, the Board finds that the Veteran, solely due to his service-connected disability, was not capable of obtaining or maintaining substantially gainful employment.

The Veteran filed a TDIU claim form, VA Form 21-8940, in June 2012.  The form asked the Veteran to "list all employment for the last five years you worked."  In this space, the Veteran listed a job with a data company from 2005 to 2008.  No months were given.  In his TDIU claim filed in February 2012, the Veteran's most recent employment was listed employment with the latter company as having ended in 2007, not 2008.  The Veteran noted in the remarks section of the February 2012 form that "due to my other disabilities, I am unable to stoop, sit for any periods of time nor can I use my hands to use computers because of frost bite and other head injuries that I have which are documented through the VA."  Despite this reference to physical injuries and the limitations they impose, the Veteran clearly indicated on the first page of the form that his service-connected PTSD is the disability that prevents him from securing or following any substantially gainful occupation.   In a May 2012 VA disability benefits questionnaire for PTSD it is noted that the Veteran has "total occupational and social impairment, is unable to work primarily for psychiatric reasons related to PTSD, [and] has not worked for several years."

The Veteran maintains that he has not held employment since January 2008.  He states that he earned a one-year degree from Charter College in 2011 and a certificate from Microsoft in 2011.  See Veteran's June 2012 TDIU claim.  He maintains that he did not work and was not paid.  See Veteran's May 2013 Form 9 appeal.  A VA treatment record of July 2011 notes that the Veteran "works as an apprentice for a computer software company."  There is no indication that the apprenticeship was a paid position or constituted gainful employment.  In a statement filed November 2011, the Veteran wrote, "Panic attacks make it so I cannot work.  I tried to be a PT time computer intern but I cannot deal with people."

In a psychiatric/psychological impairment questionnaire of May 2012, the Veteran's treating psychiatrist, who is also the chief of psychiatry at Alaska VA Healthcare System in Anchorage and has been treating the Veteran since 2008, made several findings.  He affirmed that the Veteran suffers from "memory loss of names of close relatives, own occupation, or own name."  He also found that the Veteran was "markedly limited in his ability to: remember locations and work-like procedures, maintain attention and concentration for extended periods; perform activities within a schedule; maintain regular attendance, and be punctual within customary tolerance; work in coordination with or proximity to others without being distracted by them; complete a normal workweek without interruptions from psychologically-based symptoms and to perform at a consistent pace without an unreasonable number and length of rest periods, interact appropriately with the general public; accept instructions and respond appropriately to criticism from supervisors; maintain socially appropriate behavior and to adhere to basic standards of neatness and cleanliness; and, lastly, set realistic goals or plan independently."  The doctor further indicated that, while the Veteran had been "able to work to some extent in January of 2004," he "has lost at least three jobs due to inappropriate behavior with coworkers."  The doctor concluded that the Veteran "has been unable to work since January of 2008."

In a June 2011 VA medical examination for PTSD, the examiner noted with regard to the Veteran's post-military history, "In brief, the veteran experienced a complete unraveling in his ability to function in a healthy manner.  His years following discharge are marked by multiple failed relationships, drug and alcohol abuse, legal problems, aggressive and violent behavior, anxiety, depression, and suicidality with multiple hospitalizations."  The examiner further noted his belief that the "Veteran's PTSD signs and symptoms have resulted in deficiencies in most of the following areas: work, school, family relationships, judgment, thinking, and mood.

The Veteran's 1040A tax return for 2010 shows an adjusted income of $430.  The Veteran's claims folder does not contain tax returns for the Veteran for the tax years 2008, 2009, or 2011.

A VA treatment record of December 2010 states that the Veteran "graduated from school last week with honors and has a new job to go to this week."  There is no indication that the Veteran actually reported to the "new job" or earned compensation from it.  Another VA treatment record of December 2010 states that, according to the Veteran, he "is currently attending a Microsoft school and doing a paid internship in his field of study-network security."

A November 2010 VA medical evaluation for PTSD states that the Veteran "was sent to jail in April 2009 and was released on 9/13/09" for "severely beating and stabbing" his roommate.  The examiner further stated that the "Veteran's post-military history up to and including recent history reflects a considerable amount of severe psychological distress and severe impairment in all psychosocial domains."  In the "Employment History" section of the report, the examiner noted that the Veteran was currently unemployed.  Under "reasons(s) given for unemployment," the report states: "Physically disabled (spinal stenosis, hearing and vision loss.) (Veteran is returning to school to learn a new career in network security that will accommodate his disability)."  The report also stated that the Veteran does not contend that "unemployment is due to the mental disorder's effects."

In his October 2010 disability claim relating to Agent Orange exposure, the Veteran answered "no" to the question "Are you now employed?"  To the question "When did you last work?", he wrote "08/30/2008."  No further details were given.  He responded "N/A" to the question, "What kind of work did you do?"  A VA treatment record of September 2010 notes that "the Veteran shared that he is a full-time student studying computer science."

A January 2010 VA treatment report lists the Veteran as "not currently working."  According to a January 2010 VA PTSD evaluation report, "In 2008, the veteran worked in a liquor store for 4 months.  He was arrested for a felony DWI.  Shortly after that, he tried to provoke police into shooting him and was admitted to API.  The veteran has not worked since 2008."

An April 2009 emergency room report of a medical center notes that "the patient is unemployed."  Similarly, a March 2008 record of the Veteran's admission to a psychiatric institute states that the Veteran "is out of work and on disability for pain issues."

The Veteran "requires use of a service dog for managing his mood and to help him physically."  See March 2012 VA treatment record; February 2010 VA treatment record.  According to a VA social worker, the dog alerts him to sounds in the environment that might be alarming, provides a calming influence, and "helps the Veteran to focus on the present and keep his thoughts contained and calm without panic.  See November 2011 VA treatment record.

The Board finds that the evidence clearly indicates that the Veteran was not capable of substantially gainful employment during the period under review, and that the underlying cause of his unemployability was his service-connected PTSD.  There is little evidence of employment of any kind, and the overwhelming weight of the evidence suggests that the Veteran was not capable of maintaining gainful employment during this time.  There is no evidence that the Veteran received salary or other income that exceeded the poverty threshold during the time period under review.  There is some discrepancy in the record as to whether the Veteran's internship was paid or unpaid, but there is no indication that even a paid internship amounted to substantially gainful employment.  The Board also takes notice of the fact that internships, by their nature, are something less than regular, full-time employment.

The Veteran was not capable of engaging in substantially gainful employment from March 17, 2008 (the date that the Veteran filed a claim to reopen his PTSD claim) to November 21, 2011 (the effective date for the 100 percent rating for the Veteran's disability of PTSD).  Accordingly, the claim is granted. 


ORDER

Entitlement to TDIU during the period from March 17, 2008 to November 21, 2011, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


